DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2004/0091395, hereinafter Ward.
Regarding claim 1, Ward teaches a biological sheet fixing device (figures 5-7) comprising: a carrying layer (item 101) configured to support a biological sheet (intended use MPEP § 2114 (II)); a carrying portion (item 124 and 122) configured to support the carrying layer (paragraphs [0026]-[0027]); and a fixing portion (item 126) configured to fix the carrying layer to the carrying portion (paragraph [0027]).
Regarding claim 2, Ward teaches wherein the fixing portion (item 126) comprises a pressing structure (paragraph [0027]) configured to press a portion of the carrying layer that does not overlap the biological sheet when the pressing structure is movably abutted against the carrying portion (figure 5 and paragraph [0027]).
Regarding claim 5, Ward teaches wherein the carrying layer comprises a body (item 101) configured to support the biological sheet (intended use MPEP § 2114 (II)) and an extension that extends from the body, wherein the extension extends beyond the carrying portion (a portion of item 101 where a biological sheet is not placed is considered to be the extension).
Regarding claim 6, Ward teaches wherein a shape of the extension is a rectangle (figure 5).
Regarding claim 16, Ward teaches wherein the pressing structure comprises a first pressing piece and a second pressing piece (paragraph [0027]), so that when the pressing structure is pressed against the carrying portion, the first pressing piece and the second pressing piece are respectively pressed at two sides of the carrying layer (paragraph [0027]).
Regarding claim 17, Ward teaches wherein the pressing structure comprises a third pressing piece fixedly connected to sides of the first pressing piece and the second pressing piece away from a connecting side thereof (paragraph [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of United States Application Publication No. 2006/0166371, hereinafter Testa.
Regarding claims 3 and 4, Ward is silent with regards to specific material for the slide, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials for slides. Testa provides this conventional teaching showing that it is known in the art to use glass for slides (Testa, paragraph [0003]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the slide from glass motivated by the expectation of successfully practicing the invention of Ward. Furthermore, Ward teaches the use of tissue samples with glass slides thereby indicating that the material has tissue compatibility.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of United States Application Publication No. 2007/0128069, hereinafter Louis.
Regarding claims 7-9, Ward teaches all limitations of claim 5; however, Ward fails to each the body defines a plurality of through-holes in the shape of a circle.
Louis teaches a slide which has a plurality of through holes in the shape of a circle so that it can allow for excess liquid to drain from the slide surface (Louis, paragraph [0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of through-holes in the shape of a circle in the body because it would allow for excess liquid to drain from the slide surface (Louis, paragraph [0097]).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of CN 102707420, hereinafter Xu.
Regarding claim 10, Ward teaches all limitations of claim 1; however, Ward fails to teach an elastic flap structure, and wherein the carrying portion is foldably connected with the fixing portion through the elastic flap structure.
Xu teaches a specimen holder for a microscope with a movable clamp plate (Xu, item 2) which has a root portion (Xu, item 7) connected to a knob (Xu, item 3) with a spring, a gripping portion (Xu, item 8) and a stepped portion (Xu, item 9).
Examiner further finds that the prior art contained a device/method/product (i.e., an elastic rotatable clamping structure) which differed from the claimed device by the substitution of component(s) (i.e., a spring clip) with other component(s) (i.e., an elastic rotatable clamping structure), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a spring clip with an elastic rotatable clamping structure), and the results of the substitution (i.e., holding a slide) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a spring clip of reference Ward with an elastic rotatable clamping structure of reference Xu, since the result would have been predictable.
Regarding claim 11, modified Ward teaches wherein the biological sheet fixing device further comprises a rotating portion (see supra), and wherein the carrying portion is rotatably connected with the fixing portion through the rotating portion (see supra).
Regarding claim 12, modified Ward teaches wherein the rotating portion comprises a rotating shaft and a shaft sleeve sleeved outside the rotating shaft (see supra).
Regarding claim 13, modified Ward teaches wherein the rotating portion comprises a rotating shaft and at least two damping sheets fixed on the rotating shaft, a first shaft sleeve and a second shaft sleeve (see supra), wherein the first shaft sleeve is fixedly connected with the fixing portion (see supra), wherein the second shaft sleeve is fixedly connected with the carrying portion(see supra), wherein the first shaft sleeve and the second shaft sleeve respectively abut against outer sides of the at least two damping sheets(see supra), and are subjected to damping resistance generated by the at least two damping sheets when the first shaft sleeve and the second shaft sleeve rotate around the rotating shaft (see supra), and wherein the damping resistance that was generated is larger than a gravity of a pressing structure (see supra).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of United States Application Publication No. 2009/0027770, hereinafter Ljungmann.
Regarding claim 14, Ward teaches all limitations of claim 1; however, Ward fails to teach a locking portion which has a buckle and a clamping groove on the fixing portion and the carrying portion.
Ljungmann teaches a slide holding apparatus which has locking lugs and a guide groove which locks/releases the slides from the device (Ljungmann, paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a buckle and a clamping groove on the fixing portion and the carrying portion because it would allow for the structures to lock and/or release the slides from the device (Ljungmann, paragraph [0037]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of United States Application Publication No. 2012/0088267, hereinafter Ramachandran.
Regarding claim 15, Ward teaches all limitations of claim 1; however, Ward fails to teach a water and air permeable cover film on the biological sheet.
Ramachandran teaches a tissue processing device which has a permeable mesh which is placed on the biological sample which securely sandwiches the tissue sample between the first permeable mesh membrane and the flat surface, and thus creating a first permeable mesh membrane-tissue sample-flat surface sandwich (Ramachandran, paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a water and air permeable cover film on the biological sheet because it would securely sandwich the tissue sample between the first permeable mesh membrane and the flat surface, and thus creating a first permeable mesh membrane-tissue sample-flat surface sandwich (Ramachandran, paragraph [0022]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward and Xu as applied to claim 11 above, and further in view of Ljungmann.
Regarding claim 18, Ward and Xu teach all limitations of claim 11; however, they fail to teach a locking portion which has a buckle and a clamping groove on the fixing portion and the carrying portion.
Ljungmann teaches a slide holding apparatus which has locking lugs and a guide groove which locks/releases the slides from the device (Ljungmann, paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a buckle and a clamping groove on the fixing portion and the carrying portion because it would allow for the structures to lock and/or release the slides from the device (Ljungmann, paragraph [0037]).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796